Citation Nr: 9918821	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  91-50 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for service-
connected tinea cruris, currently evaluated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962 and from May 1962 to March 1990.  

These matters came to the Board of Veterans' Appeals (Board) 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  The Board 
previously remanded this case, most recently in September 
1996, at which time adjudication of the issues of service 
connection for hemorrhoids and increased rating for ulcer 
disease was conducted.  Thereafter, the veteran has made 
statements, and submitted medical evidence, which the Board 
construes as an attempt to reopen the claim of service 
connection for hemorrhoids and a claim for increased rating.  
These issues are directed to the RO's attention for 
appropriate action.   

A hearing was held before a member of the Board in 
Washington, D.C., on April 26, 1994. Because that member is 
no longer employed at the Board, the veteran was given the 
opportunity to appear at another hearing, but has declined to 
do so. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The evidence of record demonstrates that degenerative 
joint disease of the lumbar spine was manifested to the 
requisite degree within the year after the veteran's 
separation from service. 

3.  The veteran's tinea cruris of the groin area, including 
the thighs and buttocks, is manifested by constant burning, 
itching, bleeding and stinging in the groin area, with 
evidence of extensive lesions.


CONCLUSIONS OF LAW

1.  Service connection is warranted for degenerative joint 
disease of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
3.303, 3.307, 3.309 (1998).

2.  Resolving any doubt in the veteran's favor, the criteria 
for an evaluation of 30 percent, but no more, for service-
connected tinea cruris have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, Diagnostic Code 
7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Back Disorder

Factual Background

The veteran's spine was noted to be normal on a number of 
examination reports compiled during his military service in 
the 1960s, 1970s, and 1980s.  

The veteran complained of back and right flank pain in 
December 1982, and the examiner determined that he was 
suffering from chest wall pain.  Complaints of low back and 
shoulder pain were made in April 1987, and the examiner found 
that there was muscular pain and tension in the shoulder and 
lower back.  The diagnosis was muscle spasm.  The veteran 
also complained of right shoulder and back pain in November 
1987 and noted that he had fallen into a ditch and injured 
his low back and coccyx.  At that time, he was diagnosed with 
a sprain, and x-rays revealed no significant abnormalities. 

The veteran's examination for purposes of his retirement in 
March 1990 was conducted in December 1989.  The spine was 
normal on examination, but the veteran reported a medical 
history of recurrent back pain. 

In April 1990, VA received the veteran's claim of service 
connection for a low back disability.  The claim was denied 
by rating action of April 1990.  

A VA Agent Orange examination was conducted in February 1991.  
At that time, the veteran's back was examined.  X-rays 
revealed focal L2 degenerative lipping.  It was reported that 
the veteran had been suffering from low back pain since 1980.  
On examination, there was full range of motion with some 
slight discomfort in the low back.  

VA treatment records, dated in the 1990s, reflect the 
veteran's ongoing complaints of back pain and evaluation of 
his condition.  In April 1991, it was noted that the veteran 
had been diagnosed with degenerative joint disease, and the 
examiner determined that the veteran had chronic low back 
pain.  The records also show that he was seen for complaints 
of chronic back pain in August 1993. 

During a March 1994 visit, the examiner diagnosed low back 
pain and cervical spine with trapezius muscle spasm.  Testing 
was ordered to rule out degenerative joint disease and nerve 
impingement of the lumbar spine.  A March 1994 VA radiology 
report revealed very minimal osteophytes at the L2-L3 level, 
otherwise unremarkable.  The examiner then diagnosed muscle 
spasm of the low back pain with back spasm.  In April 1994 VA 
treatment records, it was reported that the veteran had 
minimal degenerative joint disease on x-ray of the lumbar 
spine.  A CT was ordered to rule out disc, nerve 
encroachment.  

In April 1994, the veteran appeared before the Board.  A copy 
of the hearing transcript is of record.  He testified that he 
was never afforded a VA examination to determine if his back 
condition was service-connected, and that the back was 
eventually examined when he reported for his Agent Orange 
examination.  He also referred to x-rays and examinations 
conducted in the 1990s which revealed arthritis.

In July 1994, the veteran's history of chronic back pain was 
reported, as well as x-ray findings of degenerative disc 
disease.  It was also noted that a CT scan revealed moderate 
spinal stenosis L4-5 and mild spinal stenosis L3-4.  The 
cervical spine findings were negative.  The plan was to 
continue with physical therapy and the use of a TENS unit.  

Treatment records from October 1994 reveal a finding of 
lumbar spinal stenosis, and the examiner ordered a CT and a 
myelogram.  An October 1994 CT of the lumbar spine revealed 
evidence of mild central stenosis due to multifactorial 
disease, most pronounced at the L3-4 and L2-3 levels.  The 
myelogram revealed anterior compression on the thecal sac at 
the L3-4, L4-5 and L5-S1 levels, and narrowing of the thecal 
sac more than expected as it descends down to the level of 
S1.

A December 1994 VA radiology report reflects a finding of 
very minimal bulging at the disc level of L2-L3-L4 without 
nerve root canal stenosis or indentation, and only with very 
minimal anterior thecal sac indentation.  It was further 
noted that there was no other significant abnormality.  

On VA examination of February 1995, the examiner noted that 
x-rays of the lumbar spine were normal and that a metrizamide 
myelogram showed minor disc bulging at all levels.  The 
examiner diagnosed complaint of low back and leg pain with no 
indication of significant disability.  A note dated later 
that month and attached to the report, reflects the 
examiner's opinion that there was no real evidence of spinal 
stenosis as a disabling condition.  

Records dated in 1995 and 1996 reflect the veteran's 
complaints of back pain, including pain radiating down the 
left leg and tingling of the arms.  An October 1995 radiology 
report reflects findings of peripheral neuropathy, most 
likely secondary to long history of alcohol abuse, as well as 
questionable lumbar with radiculopathy on the left side.  

Pursuant to the Board's September 1996 remand, a VA 
examination was conducted in February 1997.  The examiner 
reported that the veteran complained of severe and increasing 
low back pain.  The veteran related that the problem had 
continued since an injury in 1979, and that he had received 
regular treatment for it during service and since his 
retirement.  The examiner noted that the service medical 
records showed that there were two seemingly unrelated 
episodes of back pain, and that the post-service records were 
not available for review.  

The examiner concluded that the veteran suffered from chronic 
arthritic back and perhaps leg pain, which the examiner felt 
was exaggerated for the purpose of the examination, but 
represented a real pain pattern.  The examiner diagnosed 
osteoarthritis of the lumbar spine, and rated it as mild.  

The examiner's review of the veteran's VA records was noted 
in a March 1997 addendum.  In that addendum, the examiner 
pointed out that the veteran's first recorded visit to that 
facility was in April 1994, and that he was seen every six 
months by neurology and occasionally by RMS.  He had never 
been treated by an orthopedist.  The examiner further noted 
that the condition was evaluated and declared not significant 
enough for surgery by neurosurgery at another VA facility.  
The examiner felt that there was no change in the opinion 
with regard to mild osteoarthritis of the lumbar spine and 
that the symptoms exceeded demonstrable disease.  In a 
handwritten addendum of November 1997, the examiner noted 
that the claims folder had been reviewed and he opined that 
the veteran did not have a significant back injury during 
service and that the current symptoms are arthritic in 
nature.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1998). 

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1998).  Certain chronic diseases, including 
arthritis, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, the chronological review of the records 
demonstrates that degenerative joint disease of the lumbar 
spine was diagnosed within the year after his retirement from 
service.  It is clear from the service medical records that 
there were instances where the veteran complained of low back 
pain, and that he reported an injury to the low back in 1987.  
At the time of his retirement examination, the veteran noted 
a medical history of recurrent back pain and filed a claim 
for the disability shortly after his retirement.  Therefore, 
it is clear that the veteran had chronic back symptoms during 
the latter part of his service.  X-rays taken for the 
veteran's VA Agent Orange examination in February 1991 
revealed focal L2 degenerative lipping, and there was a 
reported history of low back pain since 1980.  Also, a 
reference to a diagnosis of degenerative joint disease 
appears in an April 1991 VA treatment record.  The VA 
examiner's opinions noted in the 1997 examination reports 
demonstrate that the disability affecting the veteran's back 
is arthritic in nature, as noted soon after the veteran's 
retirement from service.  Given the findings made shortly 
after his retirement from service, it is reasonable to 
conclude that the current degenerative joint disease of the 
lumbar spine was incurred during the veteran's active period 
of service.  Therefore, resolving any doubt in the veteran's 
favor, service connection is warranted for degenerative disc 
disease of the lumbar spine, and the appeal is granted.  


Increased Evaluation for Tinea Cruris

Factual Background

The veteran's service medical records document the diagnosis 
and treatment of persistent tinea cruris, which showed little 
improvement with the use of various medications.  Records 
dated in 1982 and 1983 reflect an assessment that the rash on 
the veteran's groin area was worse and had spread to the 
thigh and buttock areas.  In November 1984, the rash on the 
veteran's groin area was evaluated, and he complained of 
itching.  The examiner described the affected area as a 
scaly, slightly raised rash over crural area and diagnosed 
tinea cruris.  In October 1989, the examiner reported that 
there was a slightly raised rash in the crural area, no 
erythema, no open ulcers and no D/C.   The examiner noted an 
assessment of intertrigo in December 1989, and further noted 
that there was maceration, erythema and hyperpigmentation of 
the thighs.  

Service connection for tinea cruris of the groin area was 
granted by rating action of April 1990, and rated as 10 
percent disabling.  The veteran did not timely express 
disagreement with this original rating action.  

When seen in May 1990, the veteran reported that there was a 
rash on his groin area.  The examiner noted that there was 
moist smooth skin of both upper thighs, no drainage or pain, 
and normal testes and shaft.  The diagnosis of tinea cruris 
of the groin area appears in VA examination reports of 
February and August 1991.  The treatment records dated in the 
1990s reflect the veteran's receipt of medication for his 
skin disorder. 

On VA examination of March 1993, the veteran complained of 
itching, burning and general discomfort when the fungal 
infection of the groin was present, and that the heat and 
humidity exacerbated the condition during periods of warm 
weather.  The condition was noted to involve periods of 
exacerbation and remission, with improvement when appropriate 
medications were used.  The problems tended to occur at least 
once a year, and more often when he was out of medication.  
In the past, the tinea had affected the gluteal region.  

When the veteran was seen in January 1994, there were 
findings of hyperpigmentation and no erythema, and mild 
hyperpigmentation in the fold of the legs and xerosis.  The 
buttocks were xerotic.  In April 1994, during an inactive 
period, there was minimal erythema and slight scaling 
bilaterally.  It was noted that the Lotrimin cream had not 
been effective, and that the veteran used the cream 
regularly.  

In April 1994, the veteran testified that his tinea cruris 
had spread to other areas such as his hands, feet, face, 
chest and back.  

On a visit in January 1995, the examiner observed mild 
hyperpigmented patches in the inguinal areas bilaterally with 
slight scale on the left.  There was minimal xerosis of the 
buttocks.  In November 1995, the groin area was clear with 
mild hyperpigmented patches in the inguinal area.  In May 
1996, the examiner noted post inflammatory hyperpigmented 
patches, otherwise negative. 

In the September 1996 remand, the Board requested that an 
examination of the veteran's tinea cruris be conducted during 
an active period.  The veteran was examined in February 1997, 
but his tinea cruris of the groin was reported to be inactive 
at the time.  Photographs of the affected areas were taken 
for documentation.  The veteran reported that the condition 
involves constant burning, itching, bleeding and stinging in 
the groin area.  The condition is stated to be worse during 
periods of warm weather.  He found it embarrassing to stop 
and find a place to scratch while he was in public.  

The veteran also submitted excerpts of medical texts relating 
to various skin diseases.  


Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

In this regard, the Board observes that in the last remand, 
it was directed that the veteran be afforded an examination 
of the skin during a period of activity.  In order to comply 
with the remand directive, the veteran was advised by the RO, 
in a letter of September 1996, that it was his responsibility 
to notify the RO when his skin disorder was active so that an 
examination could be scheduled.  While it is clear from a 
letter from the veteran in December 1996 that he received the 
RO's letter, the claims folder does not indicate that he ever 
informed the RO that his skin disease had entered an 
"active" period.  Therefore, the RO scheduled the 
examination.  The Board finds that the RO has attempted to 
comply with VA's duty to assist and no further action need to 
be taken in this regard.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1997).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.

Service connection is currently in effect for tinea cruris, 
rated as 10 percent disabling under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 7806 (1998).  Diagnostic 
Code (DC) 7806 contemplates eczema.  Since there is not a 
specific DC for tinea cruris, the veteran's service-connected 
skin disability is rated by analogy.  See 38 C.F.R. § 4.20 
(1998).  Under this DC, a 10 percent rating is assigned for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
assigned for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  

In this case, the Board finds that the evidence is at least 
in equipoise on the question of the proper rating to be 
assigned the veteran's tinea cruris, located in his groin 
area.  While is noted that the most recent examination was 
conducted during a period when the condition was inactive, 
nonetheless there is substantial medical evidence detailing 
the symptoms associated with this skin disease.  It has been 
clearly documented throughout the record that the veteran's 
groin, thigh, and buttock areas are affected by tinea cruris.  
Therefore, the extent of the affected area is known and is 
representative of an extensive area.  (However, the Board 
points out that there is also medical evidence of other areas 
of the body affected by skin disorders but these have not 
been linked to the service-connected tinea cruris and, thus, 
will not be considered in the increased rating claim.)  

Furthermore, the veteran provided a description of the actual 
manifestations of the condition when it is active and when it 
is at its worse.  He noted that he experiences constant 
burning, itching, bleeding, and stinging in the affected 
areas.  As well he has findings of hyperpigmentation.  
Resolving any doubt in favor of the veteran, the Board finds 
that a 30 percent rating is warranted, inasmuch as the 
symptoms more nearly approximate that level of impairment.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

However, the degree of impairment does not approach that 
required for a 50 percent rating, i.e. there is no evidence 
of ulceration, systemic or nervous manifestations, or 
exceptional repugnance.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 7806 do not provide a basis 
to assign an evaluation higher than a 30 percent evaluation.

Given the location of the veteran's tinea cruris, it has not 
been shown that the disability could be rated as disfiguring 
scars of the head, face or neck (DC 7800).  The evidence of 
record does not include commentary or opinions that the skin 
condition at issue is similar to third or second degree burn 
scars (DCs 7801, 7802).  Since it has not been alleged or 
demonstrated by the medical evidence of record that there are 
any physical limitations associated with the condition, it 
cannot be rated based on the limitation of the part affected 
(DC 7805).  





ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine has been established and, to this 
extent, the appeal is granted.

Entitlement to an evaluation of 30 percent and no more for 
service-connected tinea cruris is established and, to this 
extent, the appeal is granted.



		
	N. R ROBIN
	Member, Board of Veterans' Appeals




 

